

117 SRES 207 IS: Designating the week beginning November 8, 2021, as “National Pregnancy Center Week” to recognize the vital role that community-supported pregnancy centers play in saving lives and serving women and men faced with difficult pregnancy decisions. 
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 207IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Lee (for himself, Mr. Tillis, Mr. Cramer, Mr. Rubio, Mr. Cruz, Mr. Daines, Mr. Risch, Mr. Tuberville, Mr. Blunt, Mr. Scott of Florida, Mr. Marshall, Mr. Hawley, Ms. Ernst, Mrs. Blackburn, Mr. Cassidy, Mr. Lankford, Mr. Braun, and Mr. Grassley) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the week beginning November 8, 2021, as National Pregnancy Center Week to recognize the vital role that community-supported pregnancy centers play in saving lives and serving women and men faced with difficult pregnancy decisions. Whereas, for more than 100 years, young women facing unplanned pregnancies have found support from charitable organizations ranging from Catholic Charities and Jewish maternity homes to the Salvation Army;Whereas many charitable organizations banded together on November 13, 1971, to form the first United States association of nonprofit organizations dedicated to rescuing as many lives as possible from abortion;Whereas, as of 2019, there were approximately 2,700 pregnancy centers (also known as pregnancy care and resource centers) in the United States;Whereas women in every part of the United States turn to pregnancy centers for help, hope, and healing;Whereas pregnancy centers are local, nonprofit organizations that provide vital and compassionate support to women and men faced with difficult pregnancy decisions;Whereas pregnancy centers reach almost 2,000,000 people each year through a combination of client services, including—(1)pregnancy tests;(2)ultrasound and medical services;(3)options counseling and education; and(4)parenting and childbirth classes;Whereas the estimated value of services provided in 2019 to women and men of all ages and backgrounds was nearly $270,000,000;Whereas some pregnancy centers offer specific medical services, including—(1)consultation with a licensed medical professional;(2)a limited ultrasound for pregnancy confirmation; and(3)testing for sexually transmitted infections and diseases;Whereas the National Institute of Family and Life Advocates—(1)provides life-affirming pregnancy centers with legal counsel, education, and training;(2)has assisted hundreds of pregnancy centers in becoming medical clinics; and(3)has represented nearly 1,300 pregnancy centers that currently operate as medical clinics;Whereas more than 53,000 people in the United States volunteer at community-supported pregnancy centers each year;Whereas more than 2,130 medical pregnancy centers provide a limited ultrasound at little or no cost to women;Whereas, in 2019, more than 476,000 ultrasounds were performed at medical pregnancy centers;Whereas pregnancy centers understand that pregnancy can be emotional for mothers and fathers, and the compassionate staff and trained volunteers of pregnancy centers—(1)provide each patient with educational materials; and(2)offer each patient emotional support and care to help each patient through difficult situations;Whereas close to 86 percent of pregnancy centers in the United States offer specialized parenting education—(1)through direct services on premises; or(2)in nearby churches, schools, or other locations;Whereas nearly every pregnancy care and resource center provides clients with material support for pregnancy and infant care, which may include—(1)maternity clothing;(2)baby clothes and furniture;(3)housing assistance; or(4)nutritional counseling and resources;Whereas pregnancy centers—(1)do not discriminate based on age, race, nationality, creed, religious affiliation, disability, or arbitrary circumstances; and(2)take special care to provide help to underserved minority populations;Whereas pregnancy centers have committed to engaging fathers so that they can acquire the skills necessary to become involved and responsible fathers;Whereas Care Net-affiliated pregnancy centers have saved more than 823,000 babies since 2008;Whereas Heartbeat International reports that the Abortion Pill Rescue Network has saved more than 2,000 lives;Whereas, in the last 12 years, 8 of 10 women considering abortion when they entered a Care Net-affiliated pregnancy care and resource center ended up choosing life;Whereas, in the last 12 years, Care Net-affiliated pregnancy centers—(1)provided 1,300,000 free ultrasound scans;(2)provided parenting support and education to 1,100,000 individuals;(3)provided material resources to more than 1,700,000 individuals; and(4)administered 3,200,000 pregnancy tests;Whereas the 24-hour Option Line of Heartbeat International—(1)helps carry out a mission of reaching and rescuing as many lives as possible around the world through an effective network of life-affirming pregnancy centers; and(2)answers questions by phone, text, email, or chat before connecting an individual with the individual's local pregnancy center, where the individual will receive 1-on-1, compassionate, caring support;Whereas Heartbeat International has made contact with over 4,000,000 women and men through the Option Line;Whereas the Care Net Pregnancy Decision Line is the only national hotline that provides immediate pregnancy decision coaching by highly trained coaches;Whereas Heartbeat International reports the existence of approximately 450 maternity homes in the United States;Whereas Care Net, Heartbeat International, the National Institute of Family and Life Advocates, and other groups issued a statement entitled Our Commitment of Care and Competence, which—(1)addresses issues including—(A)scientific and medical accuracy;(B)truth in advertising;(C)compassion;(D)nondiscrimination;(E)patient confidentiality;(F)staff training; and(G)a consistent life ethic; and(2)expands the determination of the pregnancy help movement to comply with applicable legal requirements regarding—(A)employment;(B)fundraising;(C)financial management;(D)taxation;(E)medical licensure; and(F)operation standards; andWhereas less than 10 percent of the income of pregnancy centers in the United States is derived from governmental sources, which ensures that pregnancy centers—(1)minimize burdens on each taxpayer; and(2)engage local communities to provide sustainable support: Now, therefore, be itThat the Senate—(1)designates the week beginning November 8, 2021, as National Pregnancy Center Week;(2)supports the important work of pregnancy centers across the United States;(3)appreciates and recognizes the thousands of volunteers and staff of pregnancy centers in the United States who give millions of hours of service each year to women and men who are faced with difficult pregnancy decisions; and(4)recognizes the importance of—(A)protecting life; and(B)assisting women and men in need as they bring children into the world. 